               Case 6:19-cv-00096-AA        Document 131              Filed 03/11/21   Page 1 of 2



     ELLEN F. ROSENBLUM
     Attorney General
     DARSEE STALEY #873511
     Senior Assistant Attorney General
     NINA R. ENGLANDER #106119
     Assistant Attorney General
     Department of Justice
     100 SW Market Street
     Portland, OR 97201
     Telephone: (971) 673-1880
     Fax: (971) 673-5000
     Email: Darsee.Staley@doj.state.or.us
             Nina.Englander@doj.state.or.us

     Attorneys for Defendants Oregon Department of Education, Colt Gill and Katherine Brown



                                IN THE UNITED STATES DISTRICT COURT

                                    FOR THE DISTRICT OF OREGON



     J.N., et al.,                                          Case No. 6:19-cv-00096-AA

                      Plaintiffs,                           DEFENDANTS’ RESPONSE TO
                                                            PLAINTIFFS’ MOTION FOR PARTIAL
              v.                                            SUMMARY JUDGMENT AND NOTICE OF
                                                            INTENT TO AMEND ANSWER
     OREGON DEPARTMENT OF
     EDUCATION, et al.,

                      Defendants.



              Defendants hereby notify the Court that they intend to file an Amended Answer

     removing the first, second and third affirmative defenses that are the subject of Plaintiffs’ motion

     for partial summary judgment. Plaintiffs have consented in writing to the amendment.

     Defendants reserve the right to argue at summary judgment and/or trial that Plaintiffs’ claims fail

     as a matter of law. In light of Plaintiffs’ position that they are challenging only Defendants’

     blanket policies and practices which cannot be remedied through the administrative process, and

     that the claims do not challenge individualized decisions made by any school district with respect


Page 1 -   DEFENDANTS’ RESPONSE TO PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY
           JUDGMENT AND NOTICE OF INTENT TO AMEND ANSWER
           39001092                                 Department of Justice
                                                   100 SW Market Street
                                                     Portland, OR 97201
                                            (971) 673-1880 / Fax: (971) 673-5000
              Case 6:19-cv-00096-AA       Document 131              Filed 03/11/21   Page 2 of 2




     to any Individualized Education Plan, Defendants are waiving any affirmative defenses related to

     exhaustion in this case.

            DATED March 11, 2021.

                                                   Respectfully submitted,

                                                   ELLEN F. ROSENBLUM
                                                   Attorney General



                                                       s/ Darsee Staley
                                                   DARSEE STALEY #873511
                                                   Senior Assistant Attorney General
                                                   NINA R. ENGLANDER #106119
                                                   Assistant Attorney General
                                                   Trial Attorneys
                                                   Tel (971) 673-1880
                                                   Fax (971) 673-5000
                                                   Darsee.Staley@doj.state.or.us
                                                   Nina.Englander@doj.state.or.us
                                                   Of Attorneys for Defendants




Page 2 -   DEFENDANTS’ RESPONSE TO PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY
           JUDGMENT AND NOTICE OF INTENT TO AMEND ANSWER
           39001092                               Department of Justice
                                                 100 SW Market Street
                                                   Portland, OR 97201
                                          (971) 673-1880 / Fax: (971) 673-5000
